*557On Petition for Rehearing.
Per Curiam.
— Appellant complains because we did not rule more directly upon liis claim to the money in the hands of the receiver under the householder’s exemption statute. §715 Burns 1901.
Eor reasons stated in the last page of the original opinion, appellant, under the facts of this case, is not entitled to the money in controversy under the exemption law. When the property was his own he was perfectly free to hold it, and reserve his householder’s exemption therefrom, or sell it, or convey it by mortgage to secure an indebtedness. He exercised his privilege, and, to the extent of the debt secured, the execution and foreclosure of the mortgage was, as against his right of exemption, an alienation pro tanto, as effectual as a conveyance by deed. As against the mortgage debt he had no property or money to which his claim for exemption could attach. Love v. Blair, 72 Ind. 281; Sullivan v. Winslow, 22 Ind. 158; Slaughter v. Detiney, 15 Ind. 49.
Petition for rehearing overruled.